PARDEE, Circuit Judge
(dissenting). Southern Pine Lumber Company of Georgia v. Savannah Trust Co., 141 F. 805, 73 C. C. A. 60, to the effect that where findings of fact, dependent upon conflicting testimony, by a judge, master, or a referee, who sees and hears the witnesses testify, have every reason and presumption in their favor, is not applicable in this case, where the master’s findings, followed by the court, are not as to actual facts developed by the evidence, but are the legal conclusions of the master, deduced mainly from undisputed facts and documentary evidence.
As I read the record, on the undisputed facts and the written evidence, the contributions to be made by the stockholders to the corporation were voluntary assessments, and were so understood at the time. The understanding at the time that they were to be voluntary assessments was so stressed and used by the principal respondent and his agent as to freeze out small stockholders, who were either not inclined or not able to pay,a voluntary assessment. It is a fair inference in this case that the claim that the advances were loans to the corporation was an afterthought, first asserted when some time subsequent—nearly two years—the corporation was threatened with bankruptcy.
So far as the books of the corporation show, the advances were treated as assessments, and there is no record of any loan authorized by the directors.